Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 26, 27, 29-34, 36-41, 43-45 are pending, claims 28, 35 and 42 have been canceled, and claims 26-30, 33-37, 40-43 have been amended.
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Davis W. Victor (Reg. No. 39, 867), on 06-17-2021.

	Claim 33 has been amended as follows:
	33. (Currently Amended) A system detecting a security breach in a system managing access to a storage, comprising:
	 a processor; and 
	a computer readable storage medium having computer readable program code that when executed by the processor performs operations, the operations comprising:
 	monitoring Input/Output (I/O) activity by a process accessing data in a storage; 
	determining historical I/O activity toward the data subject to the I/O activity from the process; 	
 exceeds the historical I/O activity toward the data by a threshold; 
	characterizing the process as a suspicious process in response to determining that the processing rate of the I/O activity exceeds the historical I/O activity by the threshold ; and 
	indicating a security breach in response to characterizing the process as the suspicious process.
	34. 	(Currently Amended) The system of claim 33, wherein in response to determining that the processing rate of the I/O activity exceeds the historical I/O activity toward the data by the threshold [[f]], further performing: 
	determining a characteristic of the data subject to the I/O activity from the process different from the historical I/O activity; and 
	determining whether a characteristic of the I/O activity by the process as compared to the characteristic of the data satisfies a condition, wherein the process is characterized as the suspicious process in response to determining that the condition is satisfied. 
Allowable Subject Matter
	 Claims 26, 27, 29-34, 36-41 and 43-45 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	This communication warrants No Examiner's Reason for Allowance, applicant's reply of 04-19-2021 makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, applicant's arguments filed on04-19-2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437